Citation Nr: 0433211	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of injuries to the left foot 
and left knee resulting from a fall that occurred on January 
3, 2002.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residals of a left knee fracture 
requiring left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and December 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In the July 2002 rating action, the RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for injuries to the left foot and left knee resulting 
from a fall that occurred on January 3, 2002.  The veteran 
filed a Notice of Disagreement (NOD) with that decision in 
November 2002.  A statement of the case (SOC) was issued in 
December 2002, and a substantive appeal was filed in December 
2002.

The RO adjudicated the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
left knee replacement separately, denying it in a December 
2002 rating decision.  The veteran's December 2002 
substantive appeal as to his other 38 U.S.C.A. § 1151 issue 
may also be construed as an NOD as to that claim.  The SOC 
was issued in January 2003, and a substantive appeal was 
filed in January 2003.  


FINDINGS OF FACT

1.  On January 3, 2002, the veteran sustained a vertical 
fracture through the tibial plateau, with minimal 
displacement and separation (left knee fracture), when he 
slipped on ice at the door of the VA Medical Center (VAMC) in 
Texarkana, Texas.  

2.  The veteran's fall at the VAMC in January 2002 did not 
occur "as a result of VA hospitalization," as that term is 
defined by law, but was merely coincident with his arrival at 
the VA medical facility.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for injuries of the left knee and left ankle resulting from a 
fall on ice that occurred on January 3, 2002, at the VAMC in 
Texarkana, Texas, resulting in a left knee fracture, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an August 2003 letter, the RO informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a December 2002 and 
January 2003 statements of the case (SOC), of the pertinent 
law, and what the evidence must show in order to substantiate 
the claims.  We therefore believe that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence including medical 
statements, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of the 
VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, VA medical records and private medical records have 
been secured for the claims folder, and these are sufficient 
to make a decision in this case.  Thus, the statutory 
requirement in the VCAA, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the evidence 
already of record.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In January 2002, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, for a left knee 
disability.  He specifically claimed that he slipped on ice 
and fell on the sidewalk while going up to the front door at 
the VA Medical Center in Texarkana, Texas on January 3, 2002, 
resulting in fracture of the left leg.  

A VA record dated on January 3, 2002, indicates that the 
veteran was there for a follow up for Crohn's disease, but 
while he was there also complained of left knee pain and 
swelling due to a fall on the ice.  It was noted that two 
previous arthroscopic surgeries had been performed on the 
left knee.  The veteran was seen in the emergency room at the 
VAMC in Shreveport, Louisiana, on January 4, 2002.  On 
arrival, the left knee was swollen and warm.  An X-ray of the 
knee was taken at that time.  An entry dated in January 4, 
2004, shows that the X-ray film revealed a vertical fracture 
through the tibial plateau, with minimal displacement and 
separation.  An assessment of non-displaced lateral tibial 
plateau fracture was made.  The left knee was placed in a 
plaster cast.

When seen by the VAMC in Shreveport on January 15, 2002, and 
February 5, 2002, the veteran had no complaints.  He was 
still in a cast and using crutches.  X-ray films showed 
callus and that the joint line in the left knee appeared to 
be congruent.  When seen in March 2002, the veteran had good 
range of motion, from 0-60 degrees, swelling to the left 
foot, and no tenderness at the fracture site.  X-ray films 
showed a minimal depression of the lateral joint.  When seen 
in late March 2002, the veteran reported that the knee was 
doing better.  He was fitted for a cane and was ambulatory 
with it, showing a safe gait pattern.  X-ray films taken at 
that time showed a fracture of the lateral tibial condyle 
extending vertically downward from the articular surface, 
with minimal displacement and early healing.  Mild 
degenerative joint disease was also noted.  When seen in late 
April 2002, the veteran complained of left ankle instability 
and left knee swelling.  The clinical assessments included 
chronic left knee edema, left ankle instability, and pain.  

A private medical record dated in May 1983 reflects that the 
veteran had previously been treated for a torn medial 
meniscus of the left knee, at which time he underwent 
surgical procedures including arthroscopy, arthrotomy, and 
medial meniscectomy of the left knee.  Private medical 
records also show that the veteran injured his left knee in 
July 1999, at which time an assessment of probable meniscal 
tear of the left knee was made.  X-ray films of the knee 
taken in September 1999 revealed irregularity along the 
medial femoral region, probably related to prior medial 
collateral ligament injury.  Mild degenerative changes were 
also shown.

Private medical records show dated in June 2002 reflect that 
X-ray films of the left knee showed a depressed fracture of 
the lateral tibial plateau with osseous irregularity.  X-ray 
films of the left ankle were normal.  On physical examination 
conducted in July 2002, the history indicated that the 
veteran fell on ice in January 2002 resulting in a fractured 
left knee, and following which, VA treated him with a cast 
and brace.  A history of knee surgery in 1982 was also noted.  
The veteran complained of incapacitating knee pain since 
January 2002.  Examination revealed deformity of the left 
knee, antalgic gait, and full range of motion.  The veteran 
underwent total knee replacement surgery in July 2002, with 
no complications.  The preoperative diagnosis was malunion of 
a tibial plateau fracture of the left lateral knee with 
traumatic arthritis.  

The record includes a medical opinion from Dr. K., the 
attending physician who treated the veteran in July 2002.  
The doctor stated that the veteran underwent left total left 
knee replacement surgery, secondary to a fracture of the 
lateral tibial plateau, with displacement.  He observed that 
this was not treated by open reduction internal fixation and 
bone graft as is standard, but by a cast and then a cast 
brace at the VAMC in Shreveport, LA.  The doctor opined that 
this treatment had eventuated in a mal-union which 
necessitated total knee replacement.  

VA post-surgical records dated in August 2002 reveal that the 
veteran had private left knee replacement surgery.  It was 
noted that he was ambulating without a cane.  The left knee 
surgical scar was well-healed and non-tender.  

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued.  60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 was filed after 
the effective date of the amendment thereto.  Therefore, the 
1997 statutory amendment, and the implementing regulatory 
revisions, do apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

As noted, the pertinent implementing regulations, effective 
from September 2, 2004, are found in 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361), as 
follows.

§ 3.361 - Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program. 

(a)  Claims subject to this section - (1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims and 
claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 or 
its predecessors.  The effective date of benefits 
is subject to the provisions of § 3.400(i).  For 
claims received by VA before October 1, 1997, see § 
3.358. 
 
(2)  Compensated Work Therapy.  With respect to 
claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that date.  
The effective date of benefits is subject to the 
provisions of §§ 3.114(a) and 3.400(i), and shall 
not be earlier than November 1, 2000. 
 
(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately. 
 
(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the 
causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability or death due to 
training and rehabilitation services or compensated 
work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. 
 
(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received 
care, treatment, or examination and that the 
veteran has an additional disability or died does 
not establish cause. 
 
(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause 
the continuance or natural progress of a disease or 
injury for which the services were provided. 
 
(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
 
(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of 
disability or death is the action or event that 
directly caused the disability or death, as 
distinguished from a remote contributing cause. 
 
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and 
 
(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or 
 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations. 
 
(2) Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter. 

IV.  Legal Analysis

Entitlement to benefits under 38 U.S.C.A. § 1151 for injuries
to the left foot and left knee resulting from a fall

The veteran argues that section 1151 compensation is 
warranted for injuries to the left foot and left knee 
resulting from a fall that occurred on the grounds of a VAMC 
on January 3, 2002.  In order to prevail as to this claim, 
the claimant must establish that: (1) the event in question 
occurred as a result of VA treatment or hospitalization, as 
those terms have been defined by Congress; and (2) the 
veteran has permanent residual disability as a consequence of 
that injury.  38 U.S.C.A. § 1151 (West 2002).

As to the first element, the Board notes that in Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993), the Court held that an 
injury coincidental to, but not the result of, VA action does 
not legally qualify for compensation under 38 U.S.C.A. 
§ 1151.  The veteran in that case had checked into a VA 
Medical Center radiology department for X-rays, and upon 
doing so, was advised that there would be a 20-minute wait.  
Thereafter, he decided to take a walk, left the clinic area, 
and proceeded to separate area of the building, where he 
began to read a bulletin board.  While ha was doing so, an 
unidentified patient in a motorized wheelchair rounded the 
corner and struck the veteran, knocking him to the ground.  

In Sweitzer, the Court held that 38 U.S.C.A. § 1151 "does 
not address disabilities that are merely coincidental with 
the receipt of VA treatment or which are not the result of 
actions by the VA."  Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see also VAOPGCPREC 
7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151, 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide 
compensation for disability related to VA treatment or 
examination has not changed.

Further, in VAOPGCPREC 01-99 (Feb. 16, 1999), published at 64 
Fed. Reg. 31,680 (1999), VA's General Counsel clarified that 
VAOPGCPREC 7-97 had been limited to the plain meaning of the 
term "hospitalization," which was noted to ordinarily be 
understood to encompass, in addition to medical services, 
other custodial aspects of maintaining an individual in a 
hospital.  In contrast, it was noted that the term "medical 
or surgical treatment" unambiguously referred only to 
medical or surgical procedures and remedies administered to 
combat disease or injury and could not be construed to 
encompass other circumstances which occur coincident with the 
provision of treatment but which do not themselves constitute 
medical or surgical treatment.  It was thus concluded that, 
"§ 1151 authorizes compensation only for disability 
resulting from treatment or examination itself and not for 
disability incurred during or coincident with treatment or 
examination but due to an intervening cause."  Although the 
opinion specifically notes that conclusion is limited to 38 
U.S.C.A. § 1151 as applicable prior to October 1, 1997, it 
states that the provisions of the statute applicable 
thereafter suggest a similar result.  VAOPGCPREC 01-99.

As pertains to the instant appeal, the Board notes that the 
veteran's claims are properly decided under the amended 
version of 38 U.S.C.A. § 1151.  Therefore, VAOPGCPREC 7-97 
does not govern the determination.  The Board instead finds 
the facts of this case to be similar to those in Sweitzer, 
and concludes that the outcome in Sweitzer is consistent with 
the amended version of 38 U.S.C.A. § 1151, which is 
controlling in the present appeal.  

It is not disputed that the veteran fell on ice while 
approaching the door of the VAMC in Texarkana on January 3, 
2002, resulting in a fall and a fractured left knee.  
However, as in Sweitzer, the injuries sustained by the 
veteran cannot be said to have resulted from VA medical or 
surgical treatment.  Rather, the veteran's injuries were 
coincidental with his visit to the VAMC for treatment that 
day; and the initial injury itself did not occur as a result 
of any medical treatment that he received from VA.  
Accordingly, the left knee fracture and claimed left ankle 
disability sustained as a result of the fall on January 3, 
2002, are not the type of injuries that fall within the ambit 
of 38 U.S.C.A. § 1151.  In a case like this, where the law 
and not the evidence is dispositive, the veteran's claim must 
be denied because of the lack of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1996).

In conclusion, the proximate cause of the veteran's claimed 
disabilities of the left knee and ankle was not carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the VA in furnishing medical 
care.  Simply put, the provisions of 38 U.S.C.A. § 1151 are 
not the appropriate mechanism or legal vehicle for redress of 
the veteran's claim against VA for the physical conditions of 
the VAMC on January 3, 2002.  Accordingly, entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
injuries affecting the left knee and ankle resulting from a 
fall that occurred on the grounds of a VAMC on January 3, 
2002, is not established.

The appellant has separately argued and claimed VA negligence 
or fault in the actual medical treatment provided for his 
fractured left knee; however, that will be addressed as a 
separate claim, below.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of injuries to the left foot and left knee 
resulting from a fall that occurred on VAMC grounds on 
January 3, 2002, is denied.



REMAND

As discussed above, the Board has herein denied entitlement 
to benefits under 38 U.S.C.A. § 1151 for residuals of 
injuries to the left foot and left knee resulting from a fall 
that occurred as the veteran was entering a VAMC on January 
3, 2002, on the ground that he was not undergoing VA medical 
care at the time he slipped and fell.  That decision, 
however, is not dispositive of his claim for section 1151 
benefits for residuals of total left knee replacement, which 
he asserts resulted from inadequate VA treatment of the knee 
injury sustained in the January 3, 2002, fall.

The gravamen of the veteran's contentions in this aspect of 
his claim is that the treatment he received from VA following 
the left knee fracture on January 3, 2002, resulted in 
additional disability which was not the intended result of 
the treatment provided, and which was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical care at issue.  

In this regard, VA medical records dated from January 2002 to 
April 2002 reflect that the veteran's fractured left knee was 
treated with a cast, brace, and cane.  X-ray films taken 
during that time reflected that the joint line was congruent 
and the knee was documented to be healing satisfactorily.  
However, the Board does note that, when he was seen by VA in 
March 2002, X-ray films taken at that time showed a fracture 
of the lateral tibial condyle extending vertically downward 
from the articular surface, with minimal displacement.  
Thereafter, when seen again by VA in late April 2002, the 
veteran complained, in pertinent part, of left left knee 
swelling, and a clinical assessment of chronic left knee 
edema and pain was made. 

In June 2002, the veteran sought private medical treatment 
for left knee problems, complaining of incapacitating knee 
pain.  X-ray films showed evidence of malunion of the lateral 
tibial plateau.  In July 2002, elective total left knee 
replacement surgery was performed by a non-VA physician.

To establish causation for section 1151 benefits, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability does not establish a 
causal relationship between the two.  See 69 Fed. Reg. 
46,433-35, (to be codified at 38 C.F.R. § 3.361(c)(1)).  The 
veteran argues that his chronic knee pain and malunion of the 
left knee joint fracture, which was not observed on VA X-ray 
films taken from January to April 2002, constitutes 
additional disability which is causally related to VA 
treatment for a left knee fracture and which was an event 
that was not reasonably foreseeable.  

In support of the veteran's contention, the record contains a 
medical opinion, dated November 15, 2002, from Dr. K., the 
attending physician who performed the veteran's left total 
knee replacement in July 2002.  The doctor stated that the 
veteran underwent surgery, secondary to a fracture of the 
lateral tibial plateau of the left knee with displacement.  
He observed that this had not been treated by VA with open 
reduction, internal fixation, and bone graft as is the 
standard of care, but by a cast and then a cast brace at the 
VAMC in Shreveport, LA.  The doctor opined that the VA 
treatment had resulted in a mal-union of the fracture, which 
necessitated total knee replacement.

Dr. K's statement suggests that the VA treatment provided 
from January to April 2002 for the veteran's left knee 
fracture was indicative of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  There has been no medical opinion provided to the 
contrary.  However, as pointed out by the RO's Decision 
Review Officer in a Rating Decision of December 2002, there 
were several X-rays taken by VA treatment providers between 
January and April 2002, showing healing of the tibia 
fracture.  VA's followup care also included physical therapy 
on the knee, and no further treatment was considered 
necessary.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  But, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

With all due respect for the opinion of Dr. K, to the 
apparent effect that the VA treatment provided for the 
veteran's January 2002 tibial fracture was not within the 
bounds of the proper standard of care, we note that the 
statement was brief and rather conclusory, and did not 
articulate the criteria by which such a determination is 
made.  The Board is not competent to analyze or reject the 
basis for Dr. K's statement, to the extent it renders a 
medical opinion.  Therefore, we will request that a qualified 
VA physician review the record and render an opinion as to 
the appropriate treatment for the veteran's knee injury, and 
whether the treatment he received was a proximate cause of 
the total knee replacement which he later obtained.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should ensure that all notification 
and development action required by the Veterans 
Claims Assistance Act of 2000, and subsequent 
interpretive authority, is fully complied with 
and satisfied.  This should include contacting 
the veteran to determine whether he has any 
additional pertinent records to submit.  Any 
such records identified should be obtained by 
the RO. 

2.  The veteran's claims file should be 
referred to an appropriate expert on 
disabilities of the knee, who, following review 
of the records, should render an opinion as to 
whether the veteran's total left knee 
replacement was the result of carelessness, 
negligence, lack of proper skill, or error in 
judgment, or was otherwise the fault on the 
part of any VA health care professional in 
treating the tibial fracture sustained in 
January 2002.  In so doing, the reviewer should 
read a copy of the Board's present decision, 
which includes a summary of the pertinent 
evidence of record. 

a.  It would be most helpful if the reviewer 
would comment as to whether VA providers' 
treatment of the veteran's left tibial 
fracture from January 2002 to April 2002 met 
the prevailing standard of care for such an 
injury, and was correctly carried out.  In 
this regard, the reviewer should refer to the 
November 2002 statement of Dr. K, and 
indicate agreement or disagreement with his 
assessment as to the standard of care.

b.  If it is concluded that the standard of 
care was not met in that treatment, the 
reviewer should comment as to whether any 
breach of the standard of care resulted in 
the need for the total replacement of the 
left knee joint which the veteran underwent 
in July 2002.  In this regard, the reviewer 
should not the history of previous knee 
injuries.

c.  In rendering the above-requested 
opinions, it would be helpful if the reviewer 
would indicate whether any conclusion is 
reached on the basis that it is "at least as 
likely as not" (denoting at least a 50-50 
degree of probability), "likely" (i.e., 
more than a 50-50 degree of probability), or 
"unlikely" (less than a 50-50 degree of 
probability), as appropriate in the 
discussion. 

d.  Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it would 
be as medically sound to find in favor of 
causation as it would be to find against it. 


3.  Following completion of the development 
requested above, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to this issue.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



